Citation Nr: 0614412	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on October 6, 2005.

After the claims folder was transferred to the Board, the 
veteran moved from California to North Carolina.  Thus, it 
appears that original jurisdiction should be transferred to 
the Winston-Salem, North Carolina, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges entitlement to service connection for 
PTSD due to an in-service assault.  The veteran recounted 
that he was repeatedly assaulted in the military.  The Board 
regrets any further delay in this case; however, additional 
procedural and evidentiary development is necessary.

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
mental health counseling centers, hospitals, or physicians; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3) (2005).  

Unfortunately, a review of the claims file fails to show that 
the veteran was ever provided with the notice set forth in 38 
C.F.R. § 3.304(f)(3).  In order to protect the appellant's 
due process rights, remand of this appeal is required.  See 
Patton v. West, 12 Vet. App. 272 (1999).

The veteran has submitted information and testified in 
support of his claim of entitlement to service connection for 
PTSD.  In addition to the aforementioned allegations of 
assault, the veteran has alleged that while aboard the USS 
Kitty Hawk in March 1987 he was caught in a fire from which 
he escaped and that he witnessed a shipmate being blown 
overboard by the blast of a jet engine.  The veteran did not 
provide a date for the latter alleged stressor.  The veteran 
has never served in combat.  There is no indication in the 
claims folder that he RO has attempted to corroborate the 
veteran's stressors.

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
claimed in-service stressor.  And, if the claimed in-service 
stressor is corroborated, the veteran should be afforded a VA 
examination for the purpose of determining whether the 
veteran's PTSD is due to the in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Issuance of a letter to the appellant 
providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (b).  In particular, this letter 
should inform the appellant of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged personal assaults, request him 
to submit any pertinent evidence in his 
possession, and request him to either 
submit alternative evidence of the 
personal assaults or provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.

2.  The RO should contact the veteran and 
ask him if he has any more specific 
information regarding his claimed in-
service stressors.  Then, the RO should 
provide all available information to the 
US Army and Joint Services Record Research 
Center (JSRRC) and ask them to provide any 
information which might corroborate the 
veteran's alleged in-service stressors; 
specifically a fire aboard the USS Kitty 
Hawk within the period of March 1, 1987, 
to April 30, 1987.

3.  If JSRRC corroborates any of the 
veteran's alleged stressors, the RO should 
schedule the veteran for a psychiatric 
examination for the purpose of determining 
the nature and etiology of any psychiatric 
disorder, including PTSD.  The claims 
folder must be made available to the VA 
medical examiner for review of the 
relevant documents in the claims file in 
conjunction with the examination.  The 
examiner should specifically state whether 
the veteran has PTSD, and if so identify 
the stressors on which the diagnosis is 
based.

4.  Thereafter, the RO should readjudicate 
the issue on appeal in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal continues 
to remain denied, the RO should issue to 
the veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

